DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 07/28/2022 from which Claims 1-4 and 6-15 are pending, where Claims 1-3 and 7-8 are withdrawn and claim 5 is cancelled.  Of the claims under consideration, Claims 4, 6 are amended and claims 9-15 are added.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 07/28/2022. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.   

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites a formula with “n1” and recites “. . . n1 is an integer from 0 to 15”  The application as filed as represented by the published patent application therefor of U.S. 2020/0048495, hereinafter “Pub” describes the formula at ¶s 0041-0048 and “n” with an “n” where “n=0 to 15; yet in another exemplary embodiment, n=3 to 5.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "n1 in an integer from 0 to 15” but rather a genus of n =to 0 to 15.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because “n1” is not described in the specification and in accordance with MPEP § 2164.04 I Applicant has not pointed out where the new (or amended) claim is supported in the application as filed.    
Claim Rejections - 35 USC § 112(b)
Claims 4, 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 4, 6 and 9-15, Claim 4 recites “and the ratio of the at least on alkyl silane material to the hydroxylated POSS . . .” The term “the ratio” has insufficient antecedent basis in the claim and should be modified to “ a ratio”.  
Claim 6 recites “The material” however Claim 4 from which Claim 6 is now dependent recites “An invisible finger print coating material”.  The term “the material of Claim 6 is vague and confusing whether “the material” is the same as “The invisible fingerprint material” of Claim 4 or different in having lost the characteristic of invisible fingerprint for the material.  Also the term “the material” has insufficient basis in that Claim 4 from which Claim 6 depends recites invisible fingerprint material”.  
Claims 9-15 lack antecedent basis in the Claim 9 recites “The hydroxylated POSS material of claim 4; Claims 10-11 recite “The solvent of claim 6”, Claims 12 and 15 recite “The material of claim 4”; Claims 13-14 recite “The alkyl silane material”, however Claim 4 from which these claims directly or indirectly depend recites “An invisible fingerprint coating material”.  Therefore Claims 9-15 need modified to read “The invisible fingerprint coating material” of the claim from which it depends with re-wording as to the hydroxylated POSS material or solvent or alkyl silane material has the characteristic noted in the respective dependent claims.  
Allowable Subject Matter
Claims 4, 6 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or (b) or 35 U.S.C. 112 (pre-AIA ), 1st and or 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787